UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q/A (Mark one) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-54092 L2 Medical Development Company (Exact name of registrant as specified in its charter) Nevada 27-2969241 (State of incorporation) (IRS Employer ID Number) 13050 Pennystone Drive, Farmers Branch, TX 75244 (Address of principal executive offices) (903) 952-7100 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES x NO o State the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date:August 20, 2013: 10,030,612 shares of common stock, par value $0.001 EXPLANATORY NOTE The purpose of this Amendment toL2 Medical Development Company'sQuarterly Report on Form 10-Q for the quarter ended June 30, 2013, filed with the Securities and Exchange Commission on August 5, 2013, is solely to furnish Exhibit3.7 to the Form 10-Q and make conforming changes to Item 6. Exhibits.Exhibit 3.7 is the filed stamped copy of the Certificate of Amendment to the issuer's Articles of Incorporation as filed with the Secretary of State of Nevada on June 21, 2012 for the purpose of changing the issuer's name to L2 Medical Development Company from SMSA Katy Acquisition Corp. The exhibit is being filed to satisfy the requirements of Item 601of Regulation S-K.No other substantive changes have been made to the Form 10-Q.This Amendment does not reflect events that may have occurred subsequent to the original filing date. Item 6 - Exhibits Certificate of Amendment to Articles of Incorporation of SMSA Katy Acquisition Corp. as filed with the Secretary of State of Nevada on June 21, 2012 for the purpose of changing the name of the issuer to L2 Medical Development Company. Certification pursuant to Section 302 of Sarbanes-Oxley Act of 2002(incorporated by reference to Exhibit 31.1 of the Quarterly Report on Form 10-Q filed with the Commission on August 5, 2013). Certification pursuant to Section 906 of Sarbanes-Oxley Act of 2002 (incorporated by reference to Exhibit 32.1 of the Quarterly Report on Form 10-Q filed with the Commission on August 5, 2013). SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. L2 Medical Development Company Dated:August 21, 2013 /s/Matthew C.Lipton Matthew C. Lipton President, Chief Executive Officer, Chief Financial Officer and Sole Director
